IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In re the Matter of Wilma L. Leasure, a   )
Vulnerable Adult,                         )       DIVISION ONE

ESTATE OF WILMA-L. LEASURE,                       No. 77953-2-1

                       Respondent,

                  V.
                                                  UNPUBLISHED OPINION
JACQUELINE S. FRIEDLEY and
STEPHEN H. FRIEDLEY,

                       Defendants,

ERIN C. SPERGER,

                       Appellant.                 FILED: June 17, 2019


       DWYER, J. — A trial court imposed Civil Rule(CR) 11 sanctions against
attorney Erin Sperger, who provided "unbundled" legal services to pro se parties

in their appeal of a vulnerable adult protection order. Because the sanctions

imposed exceeded the trial court's authority, we reverse the trial court's order.



       In 2015, Wilma Leasure filed a petition for a vulnerable adult protection

order on her own behalf, represented by attorney Sarah Atwood. The petition

named Leasure's daughter and son-in-law, Jacqueline and Stephen Friedley, as

respondents.

       The Friedleys appeared pro se at the trial on the petition. At the end of

the first day of trial, the parties reached a settlement. The Friedleys stipulated to
No. 77953-2-1/2


the entry of a protection order and an award of damages and attorney fees in

favor of Leasure. On October 18, 2016, the trial court entered findings of fact

and conclusions of law consistent with the Friedleys' stipulations.

       The Friedleys nevertheless appealed. On February 15, 2017, Leasure

moved in this court to dismiss the appeal, arguing that the trial court's orders

were not appealable given the Friedleys' stipulations and that the Friedleys had

failed to comply with appellate procedural requirements. Leasure sought an

award of attorney fees and costs incurred in the appeal as sanctions.1

       On or about March 8, 2017, the Friedleys filed a grievance with the

Washington State Bar Association against Atwood. The Friedleys were assisted

in filing the grievance by attorney Erin Sperger, pursuant to an "unbundled" legal

services agreement.2 According to Sperger, she provided "limited" assistance to

the Friedleys, consisting of drafting the allegations in the grievance form,

providing documents that she suggested the Friedleys attach to the grievance,

and explaining how and where to file it.

       On April 28, 2017, the Friedleys' response to Leasure's motion to dismiss

was filed in this court. They argued that the protection order was void because

Atwood had fraudulently obtained power of attorney over Leasure's financial

affairs. The response referenced the pending bar grievance. Sperger also

assisted the Friedleys by ghostwriting the response and providing it to the

Friedleys "to edit and revise as needed."


         I The Estate attached the motion, along with several other documents, as an appendix to
its response brief. As a general rule, we do not consider any documents in an appendix that were
not part of the record below. See RAP 10.3(a)(8).
        2 Sperger never appeared as counsel of record at any stage of this proceeding.
No. 77953-2-1/3


        Leasure passed away on or about May 4, 2017. Leasure's estate (the

Estate)filed a second motion to dismiss the appeal, arguing that it was moot due

to Leasure's death. The Estate renewed the request for sanctions against both

the Friedleys and Sperger.

        A commissioner of this court ultimately dismissed the Friedleys' appeal for

failure to perfect the record. The commissioner denied the Estate's request for

sanctions "without prejudice for them to seek relief in the trial court."

        The Estate accordingly filed a motion in the trial court for an award of

attorney fees and costs incurred in the appeal as sanctions against Sperger and

the Friedleys. The Estate asserted that Sperger knew many of the assertions in

the grievance and the response to be false, thereby violating CR 11(b), RAP

18.9(a), and RPC 3.3(a)(1) and (4).3

        The trial court imposed attorney fees and costs against Sperger and the

Friedleys. The trial court made findings of fact as follows:
                               ,
     . 2.1 The Estate's (Respondent on appeal) attorney's fees and costs
       were reasonable and necessary, and should be awarded as CR 11
       sanctions against Jacqueline S. Friedley and Stephen H. Friedley;
       and Erin C. Sperger.

        2.2 Attorney Erin C. Sperger represented the Friedleys (Appellants)
        in the Appeal, and she selected, drafted and completed legal
        documents in the Appeal against Mrs. Leasure, including the
        Grievance against Ms. Atwood and the Friedleys' Response, which
        is attached to the Estate's Motion as Exhibit 5.

        2.3 To stop the dismissal of the appeal Friedley's attorney Erin
        Sperger drafted both the baseless Grievance No. 17-00371 and the
        Appellants Friedley's Response filed with the Appellate Court.
        These documents filed by an otherwise self-represented person

        3 Sperger sent a letter to the trial court, acknowledging receipt of the motion. However,
Sperger stated that she did not plan to respond to the motion unless specifically requested to do
so, as she was neither a party nor an attorney of record. ,
No. 77953-2-1/4


      contained false statements of fact but offered as factual evidence
      Ms. Sperger knew and knows to be false. She and the Friedleys
      failed to correct or withdraw any of them, although asked to, and
      violated CR 11, and RAP 18.9(a). Ms. Sperger's failures violate
      RPC 3.3(a)(1), (4). Ms. Sperger has never proffered any factual
      allegations or legal analysis to support her bare assertion her legal
      work she drafted was in compliance with CR 11(b).

      2.4 The Court's Minutes and trial court's rulings categorically refute
      Ms. Sperger's allegations of misconduct by Judge Benton, because
      there were no total exclusionary rulings to bar all of Friedleys'
      witnesses and exhibits.

      2.5 The Court's transcript and examination of the Stipulations
      executed on three different dates would refute Ms. Sperger's
      allegations of misconduct by Judge Benton "ordering" a settlement,
      and refute those posed against Ms. Atwood as two stipulations
      were not signed in one day, nor in any hallway. And, refute that
      Ms. Atwood did not "demand" the Friedleys sign any stipulation or
      threaten any "criminal charges" if the Friedleys did not sign.

      2.6 King County Superior Court Clerk's office transmits the same
      day an email with the digital recording of a hearing to any person
      paying ten dollars ($10.00). It is well within a reasonable inquiry by
      Ms. Sperger to inquire into either the trial docket that listed
      Friedleys exhibits entered or the trial minutes. Ms. Sperger should
      also have obtained a digital recording to satisfy CR 11(b). She did
      not. CR 11 Sanctions should therefore be awarded.

      2.7 There is no question that the Friedleys abused the court rules
      and procedures in the Appeal by not heeding any of the Court
      Orders issued to them to provide a transcript of the trial or to
      designate clerk's papers. (See Exhibit 6 to Estate's Motion, August
      4,2017 decision terminating review). CR 11 Sanctions should
      therefore be awarded.

      2.8 The Estate should be awarded the actual attorney's fees for the
      dismissed Appeal process through to the time of the hearing(s) on
      this Fee Application as a CR 11 sanction against Mr. and Mrs.
      Friedley and Ms. Sperger and be reduced to a joint and several
      judgment.

The court entered a judgment in the amount of $7,505.73.
No. 77953-2-1/5


        Sperger filed a motion for reconsideration. Ironically, the court denied

reconsideration on the ground that Sperger was not a party to the action.

Sperger appeals.4

                                                II

        Sperger contends that the trial court erred in imposing sanctions against

her pursuant to CR 11(b)for her involvement in the Friedleys' appeal. We agree.

        CR 11(b) specifies the obligations for an attorney who assists an

otherwise self-represented person to draft a pleading filed with the court.

       In helping to draft a pleading, motion or document filed by the
       otherwise self-represented person, the attorney certifies that the
       attorney has read the pleading, motion, or legal memorandum, and
       that to the best of the attorney's knowledge, information, and belief,
       formed after an inquiry reasonable under the circumstances:(1) it is
       well grounded in fact,(2) it is warranted by existing law or a good
       faith argument for the extension, modification, or reversal of
       existing law or the establishment of new law,(3) it is not interposed
       for any improper purpose, such as to harass or to cause
       unnecessary delay or needless increase in the cost of litigation, and
       (4) the denials of factual contentions are warranted on the evidence
       or, if specifically so identified, are reasonably based on a lack of
       information or belief. The attorney in providing such drafting
       assistance may rely on the otherwise self-represented person's
       representation of facts, unless the attorney has reason to believe
       that such representations are false or materially insufficient, in
       which instance the attorney shall make an independent reasonable
       inquiry into the facts.

CR 11(b). But the superior court civil rules apply only to superior court actions.

See CR 1 ("These rules govern the procedure in the superior court in all suits of

a civil nature."). Therefore, only papers signed and filed in superior court can



        4 The Estate argues that because Sperger did not respond to its motion for sanctions
below, she has waived her right to challenge them on appeal. Because Sperger contends that
the Estate did not establish facts upon which relief could be granted against her, we exercise our
discretion under RAP 2.5(a)(2) and address this case on the merits.
No. 77953-2-1/6


form the basis for a CR 11 claim. The conduct the trial court found sanctionable

occurred in the context of proceedings in the Court of Appeals. The trial court

lacked authority to impose CR 11 sanctions for Sperger's actions in this court.

                                                III

        Sperger next contends that the trial court erred in ordering sanctions

against her pursuant to RAP 18.9.5 Setting aside the question of whether a trial

court may impose sanctions pursuant to the appellate rules when not specifically

directed to do so pursuant to RAP 18.1(i), we conclude that RAP 18.9 does not

contemplate sanctions against a member of the bar association who is not acting

as an attorney of record.

        RAP 18.9 allows an appellate court to impose sanctions for delay, filing a

frivolous appeal, or noncompliance with the appellate rules. RAP 18.9(a). The

rule specifies that sanctions may be imposed against "a party or counsel, or a

court reporter or authorized transcriptionist preparing a verbatim report of

proceedings." RAP 18.9(a). Under the maxim expressio unius est exclusio

alterius, where a court rule or statute "specifically designates the things or

classes of things upon which it operates, an inference arises in law that all things

or classes of things omitted from it were intentionally omitted." Wash. Nat. Gas

Co. v. Pub. Util. Dist. No. 1 of Snohomish County, 77 Wn.2d 94, 98, 459 P.2d

633(1969). Thus, the rule does not permit sanctions to be imposed against

anyone other than a party, counsel, court reporter or transcriptionist.



        5 The trial court's order indicates that sanctions were imposed pursuant to CR 11.
However, we address Sperger's claim to the extent that the trial court's single reference to RAP
18.9 can be construed as an independent basis for imposing sanctions.
No. 77953-2-1/7


Sperger was not any of these things. Both the grievance and the response are

signed by the Friedleys themselves, not Sperger. Sperger never entered a

notice of appearance on behalf of the Friedleys. And she certified to Atwood that

she did not, and did not plan to, represent the Friedleys. None of Sperger's

actions constituted an appearance as counsel of record. See CR 4.2 ("Providing

limited representation of a person under these rules shall not constitute an entry

of appearance by the attorney."). The trial court erred to the extent that it

imposed sanctions pursuant to RAP 18.9.

                                         IV

       Finally, Sperger argues that the trial court lacked authority to sanction her

based on violations of RPC 3.3(a)(1) and (4). Sperger is correct that CR 11 does

not cover papers signed and filed with the bar association. Rather, it covers only

such papers signed and filed in superior courts. Similarly, the rules of appellate

procedure do not govern the filing of papers with the bar association.

       Sperger is also correct that a trial court may not impose sanctions for

violations of the RPCs. Pursuant to its inherent disciplinary power, the

Washington Supreme Court has authorized lower courts to impose certain "public

remedies" for RPC violations in the context of ongoing litigation. Chism v. Tri-

State Constr., Inc., 193 Wn. App. 818, 840, 374 P.3d 193(2016). While these

remedies may include disgorgement of fees, there is no authority to support a

trial court's imposition of sanctions as a penalty for lawyer misconduct.
No. 77953-2-1/8


                                               V

       The Estate requests attorney fees and costs on appeal for having to

defend against a frivolous appeal, citing RAP 18.1, RAP 18.9, CR 11, and RCW

4.84.185. Because the issues presented in this appeal are not frivolous, we deny

the Estate's request.

        Reversed.6



We concur:



            c
,A,&A,,,,,, a.                                 .az912,1)(-619e, 13,, -
                                                               '6




       6 Given our disposition in this case, we do not address Sperger's arguments involving
personal jurisdiction and standing.